ACCEPTED
                                                                                       01-15-00646-CR
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                  12/2/2015 2:56:03 PM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK



                              NO. 01-15-00646-CR
                                                                 FILED IN
                                                          1st COURT OF APPEALS
ALAN DOMINGO DIAZ                         §      IN THE       HOUSTON, TEXAS
                                          §               12/2/2015 2:56:03 PM
VS.                                       §      FIRST COURT
                                                          CHRISTOPHER A. PRINE
                                          §                       Clerk
STATE OF TEXAS                            §      OF APPEALS


      MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Alan Domingo Diaz, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

      1.    This case is on appeal from the 21st Judicial District Court of

Washington County, Texas.

2.      The case below was styled the State of Texas vs. Alan Domingo Diaz,
and numbered 16527.

      3.    Appellant was convicted of aggravated assault.

      4.    Appellant was assessed a sentence of ninety-nine (99) years

confinement on July 10, 2014.

      5.    Notice of appeal was given on July 24, 2015.

      6.    The clerk's record was filed on September 14, 2015; the reporter's

record was filed on November 3, 2015.


                                                                                  1
       7.      The appellate brief is due on December 3, 2015.

       8.      Appellant requests an extension of time of 30 days from the present

date, i.e. January 2, 2015.

       9.      No extension to file the brief has been received in this cause.

       10.     Defendant is currently incarcerated.

       11.     Appellant relies on the following facts as good cause for the requested

extension:

       The undersigned has been involved in other matters and was not able to devote sufficient

time to prepare the brief, including work on the following matters:

No. 14-15-00644-CV; In the Interest of M.G., B.G., S.G., and A.Z., Children; In the Fourteenth
Court of Appeals, brief filed on November 17, 2015;
Cause No. CCL-5861; In the Interest of N.H.D. and S.A.D; In the Washington County Court at
Law, set for final hearing on November 17, 2015;
Cause No. 17,289; State of Texas v. Stephen Maurer; In the 21st District Court of Washington
County, final hearing November 18, 2015;
Cause No. 15,200; State of Texas v. Melissa Krueger; In the 21st District Court of Washington
County, final hearing November 18, 2015.
No. 14-15-00644-CV; In the Interest of M.G., B.G., S.G., and A.Z., Children; In the Fourteenth
Court of Appeals, brief filed on November 17, 2015.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.

                                             Respectfully submitted,

                                             LAW OFFICE OF MARY HENNESSY
                                             P.O. Box 2536
                                             Brenham, Texas 77834
                                             Tel: (979) 277-0757
                                             Fax: (979) 421-8226


                                                                                             2
                                     By: /S/ MARY HENNESSY
                                       Mary Hennessy
                                       State Bar No. 09472300
                                       mhennessy.attorney@gmail.com
                                       Attorney for Alan Domingo Diaz



                         CERTIFICATE OF SERVICE

      This is to certify that on December 2, 2015, a true and correct copy of the

above and foregoing document was served on the Burleson County District

Attorney, by electronic service.


                                     /S/ MARY HENNESSY
                                     Mary Hennessy




                                                                               3